



Rabbi Trust Agreement










































This rabbi trust agreement is based on the IRS model rabbi trust provisions
contained in Revenue Procedure 92-64. Provisions from the IRS model rabbi trust
have been selected which are frequently chosen by many if not most of Wells
Fargo rabbi trust clients. Additional provisions have been added to reflect
Wells Fargo operating procedures and administrative requirements. A Company
should carefully review the trust agreement with its legal counsel to determine
if it is appropriate for its particular situation. Wells Fargo does not provide
legal advice and makes no representations concerning the tax consequences of a
Company’s execution of this Agreement.


TABLE OF CONTENTS


Page


Article I.    Establishment of Trust    1


Article II.    Payments to Plan Participants and Their Beneficiaries     2


Article III.
Trustee Responsibility Regarding Payments to Trust Beneficiary When

Company is Insolvent     3


Article IV.    Payments to Company     4


Article V.    Investment Authority     4


Article VI.    Disposition of Income     7


Article VII.    Accounting by Trustee     7


Article VIII.    Responsibility of Trustee     7


Article IX.    Compensation and Expenses of Trustee     8


Article X.    Resignation and Removal of Trustee     8


Article XI.    Appointment of Successor     9


Article XII.    Amendment or Termination     9


Article XIII.    Miscellaneous    9




Tech Data Deferred Compensation Plan
TRUST AGREEMENT


This Agreement, made and entered into as of February 1, 2015 by and between Tech
Data Corporation (the “Company”) and WELLS FARGO BANK, N.A., (the "Trustee"),


WITNESSETH:


WHEREAS, Company has adopted the non-qualified deferred compensation Plan(s)
titled Tech Data Deferred Compensation Plan (the “Plan”);


WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan; and


WHEREAS, Company wishes to establish or has established a trust (hereinafter
called "Trust") and wishes to contribute to the Trust assets that shall be held
therein, subject to the claims of Company's creditors in the event of Company’s
Insolvency, as herein defined, until paid to Plan participants and their
beneficiaries in such manner and at such times as specified in the Plan(s);


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan(s) as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974;


WHEREAS, it is the intention of Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan(s);


NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


ARTICLE I
ESTABLISHMENT OF TRUST


Section 1.1    Company hereby deposits with Trustee in trust $0, which shall
become the principal of the Trust, along with assets transferred from the prior
trustee, if any, all to be held, administered and disposed of by Trustee as
provided in this Trust Agreement.


Section 1.2    The Trust hereby established shall be irrevocable by Company.


Section 1.3    The Trust is intended to be a grantor trust, of which Company is
the grantor, within the meaning of subpart E, part 1, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly. However, Trustee does not warrant and shall not be liable
for any tax consequences associated with the Trust or participation in the Plan.


Section 1.4    The principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan(s) and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against Company.
Any assets held by the Trust will be subject to the claims of Company's general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3.1 herein.


Section 1.5    Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property acceptable to the
Trustee in trust with Trustee to augment the principal to be held, administered
and disposed of by Trustee as provided in this Trust Agreement. Neither Trustee
nor any Plan participant or beneficiary shall have any right to compel such
additional deposits.


Section 1.6    The Trustee agrees to accept contributions that are paid to it by
the Company in accordance with the terms of this Trust Agreement. Such
contributions shall be in cash or in such other form that may be acceptable to
the Trustee. The Trustee shall have no duty to determine or collect
contributions under the Plan(s) and shall have no responsibility for any
property until it is received and accepted by the Trustee. The Company shall
have the sole duty and responsibility for the determination of the accuracy or
sufficiency of the contributions to be made under the Plan(s), the transmittal
of the same to the Trustee and compliance with any statute, regulation or rule
applicable to contributions.


ARTICLE II
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES


Section 2.1    Company shall deliver to Trustee a schedule (the "Payment
Schedule") that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan(s)), and the time of commencement for payment of such amounts.


Please select either (a) or (b) to complete this section 2.1:


[X]
(a) The Trustee shall remit such payment to Company and Company shall make such
payments to the Plan participants and beneficiaries. Company shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Plan(s) and shall pay amounts withheld to the
appropriate taxing authorities. Company shall indemnify and hold harmless the
Trustee from any and all liability to which the Trustee may become subject due
to Company’s failure to properly withhold and/or remit amounts due or to pay
benefits to participants in connection with the Trust.



Or


[ ]
(b) The Trustee shall make payments to the Plan Participants and their
beneficiaries in accordance with such Payment Schedule. The Trustee shall make
provision for the reporting and withholding of federal and state taxes (other
than FICA, FUTA or local taxes) that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan(s) and shall pay
amounts withheld to the appropriate taxing authorities. Notwithstanding the
foregoing, the Company may direct the Trustee with respect to the state and
federal income tax withholding on such payments, and must direct the Trustee if
any tax withholding is required on a payment subject to state/local income taxes
in a state/locality other than the state/locality in which the participant
currently resides (“Non-resident taxes”). If applicable, Company shall direct
the Trustee to remit any FICA, FUTA or local taxes with respect to the benefit
payments to Company and Company shall have the responsibility for determining,
reporting and paying the FICA, FUTA or local taxes to the appropriate taxing
authorities. Company will indemnify and hold harmless the Trustee from any and
all liability to which the Trustee may become subject due to Company’s failure
to properly withhold and remit FICA, FUTA or local taxes in connection with
payments from the Trust, or for failure to direct the Trustee regarding
withholding on any payment subject to Non-resident taxes.



Section 2.2    The entitlement of a Plan participant or his or her beneficiaries
to benefits under the Plan(s) shall be determined by Company or such party as it
shall designate under the Plan(s), and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan(s).


Section 2.3    Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan(s), and may request reimbursement for such payments upon presentation of
appropriate evidence of payment to Trustee. Company shall notify Trustee of its
decision to make payment of benefits directly prior to the time amounts are
payable to participants or their beneficiaries. In addition, if the principal of
the Trust and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan(s), Company shall make the
balance of each such payment as it falls due. Trustee shall notify Company where
principal and earnings are not sufficient. Trustee shall not be liable for the
inadequacy of the Trust to pay all amounts due under the Plan.


ARTICLE III
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT


Section 3.1    Trustee shall cease payment of benefits to Plan participants and
their beneficiaries if the Company is Insolvent. Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code or any comparable state or
federal regulatory law.


Section 3.2    At all times during the continuance of this Trust, as provided in
Section 1.4 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of Company under federal and state law as set forth
below.


(1)    The Board of Directors and the Chief Executive Officer (or if there is no
Chief Executive Officer, the highest ranking officer) of Company shall have the
duty to inform Trustee in writing of Company's Insolvency. If a person claiming
to be a creditor of Company alleges in writing to Trustee that Company has
become Insolvent, Trustee shall determine whether Company is Insolvent and,
pending such determination, Trustee shall discontinue payment of benefits to
Plan participants or their beneficiaries.


(2)    Unless Trustee has actual knowledge of Company's Insolvency, or has
received notice from Company or a person claiming to be a creditor alleging that
Company is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on such evidence concerning Company's
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Company's solvency.


(3)    If at any time Trustee has determined that Company is Insolvent, Trustee
shall discontinue payments to Plan participants or their beneficiaries and shall
hold the assets of the Trust for the benefit of Company's general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of the Plan
participants or their beneficiaries to pursue their rights as general creditors
of Company with respect to benefits due under the Plan(s) or otherwise.


(4)    Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Article II of this Trust Agreement only
after Trustee has been directed that Company is not Insolvent (or is no longer
Insolvent). Trustee may in all events rely on such evidence concerning Company’s
solvency (or Insolvency) as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning Company’s
solvency.


Section 3.3    Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3.2
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan(s) for the
period of such discontinuance, less the aggregate amount of any payments made to
Plan participants or their beneficiaries by Company in lieu of the payments
provided for hereunder during any such period of discontinuance.


ARTICLE IV
PAYMENTS TO COMPANY


Except as provided in Articles II and III hereof, Company shall have no right or
power to direct Trustee to return to Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan(s).
The Company shall have the right and power to direct the Trustee to return to
the Company or a Related Employer or to divert to others any portion of the
Trust assets to the extent the value of such Trust assets is in excess of the
value of the participants’ Accounts (as defined in the Plan) as of the date of
any valuation of the participants’ Accounts under the Plan.


ARTICLE V
INVESTMENT AUTHORITY


Section 5.1    Except as provided below, Company shall have the sole power and
responsibility for the management, disposition, and investment of the Trust
assets, and Trustee shall comply with written directions from Company or its
designated agent, which may include a recordkeeper for the Plan. Trustee shall
have no duty or responsibility to review, initiate action, or make
recommendations regarding the investment of Trust assets and shall retain such
assets until directed in writing to dispose of them. Prior to issuing any such
directions, Company shall certify to Trustee the person(s) at Company or its
agent who have the authority to issue such directions.


Section 5.2    In the administration of the Trust, Trustee shall have the
following powers; however, all powers regarding the investment of the Trust
shall be exercised solely pursuant to direction of Company or its delegated
agent or, if applicable, an Investment Manager, unless Trustee has been properly
delegated investment authority pursuant to section 5.4 below:


(1)    To hold assets of any kind, including shares of any registered investment
company, whether or not Trustee or any of its affiliates provides investment
advice or other services to such company and receives compensation for the
services provided;


(2)    To sell, exchange, assign, transfer, and convey any security or property
held in the Trust, at public or private sale, at such time and price and upon
such terms and conditions (including credit) as directed;


(3)    To invest and reinvest assets of the Trust (including accumulated income)
as directed;


(4)    To vote, tender, or exercise any right appurtenant to any stock or
securities held in the Trust, as directed;


(5)    To consent to and participate in any plan for the liquidation,
reorganization, consolidation, merger or any similar action of any corporation,
any security of which is held in the Trust, as directed;


(6)    To sell or exercise any "rights" issued on any securities held in the
Trust, as directed;


(7)    To cause all or any part of the assets of the Trust to be held in the
name of Trustee (which in such instance need not disclose its fiduciary
capacity) or, as permitted by laws, in the name of any nominee, and to acquire
for the Trust any investment in bearer form, but the books and records of the
Trust shall at all times show that all such investments are part of the Trust
and Trustee shall hold evidence of title to all such investments;


(8)    To make such distributions in accordance with the provisions of this
Trust Agreement;


(9)    To hold a portion of the Trust for the ordinary administration and for
the disbursement of funds in cash, without liability for interest thereon for
such period of time as necessary, notwithstanding that Trustee or an affiliate
of Trustee may benefit directly or indirectly from such uninvested amounts. It
is acknowledged that Trustee’s handling of such amounts is consistent with usual
and customary banking and fiduciary practices, and any earnings realized by
Trustee or its affiliates will be compensation for its bank services in addition
to its regular fees; and


(10)To invest in deposit products of Trustee or its affiliates, or other bank or
similar financial institution, subject to the rules and regulations governing
such deposits, and without regard to the amount of such deposit, as directed;


(11)To invest in securities (including stock and the rights to acquire stock) or
obligations issued by the Company or an Employer as that term is defined in the
Plan(s);


(12)To appoint custodians, subcustodians, or subtrustees, domestic or foreign
(including affiliates of the Trustee), as to part or all of the Trust; provided
that the Trustee shall not be liable for the acts or omissions of any
subcustodian appointed under this Section;


(13)To determine, as of the last day of each Plan Year and on such additional
dates as designated by the Plan, the fair market value of the assets of the
Trust Fund which are publicly traded, as defined in Treas. Reg.
§54.4975-7(b)(iv). The Trustee is directed to reflect Plan assets received
through an in-kind transfer from a prior trustee in the Trust records of the
Plan at the cost basis provided by the prior trustee and market value as of the
date of transfer. The Trustee may rely on valuations provided to it from
investment funds without undertaking an independent valuation of such funds. The
Plan Administrator shall have the sole fiduciary responsibility to value all
other Trust assets, including employer securities, which are not publicly traded
as defined above. The Plan Administrator shall be responsible for hiring an
independent appraiser to assist it in its valuation responsibilities to the
extent required by law or the Plan, deemed prudent by the Plan Administrator.
The Plan Administrator shall provide to the Trustee for the preparation of any
trust reports the value of any assets over which it has valuation responsibility
along with any additional information as requested. The Plan Administrator may
have a third party recordkeeper act as its agent to inform the trustee of the
value of any asset over which it has valuation responsibility. Any valuation
made by the Trustee or Plan Administrator in good faith shall be binding and
conclusive upon all parties to the Plan and this Trust Agreement and upon all
persons interested or who may become interested, directly, or indirectly, in the
Trust hereby created.


Section 5.3    From time to time the Company may appoint one or more investment
managers who shall have investment management and control over all or a portion
of the assets of the Trust ("Investment Managers"). The Company shall notify the
Trustee in writing of the appointment of the Investment Manager. In the event
more than one Investment Manager is appointed, the Company shall determine which
assets shall be subject to management and control by each Investment Manager and
shall also determine the proportion in which funds withdrawn or disbursed shall
be charged against the assets subject to each Investment Manager's management
and control. Such Investment Manager shall direct Trustee as to the investment
of assets and any voting, tendering, and other appurtenant rights of all
securities held in the portion of the Trust over which the Investment Manager is
appointed. Trustee shall have no duty or responsibility to review, initiate
action, or make recommendations regarding the investment of the Trust assets and
shall retain such assets until directed in writing to dispose of them.


Section 5.4    Company may delegate to Trustee the responsibility to manage all
or a portion of the Trust if Trustee agrees to do so in writing. Upon written
acceptance of that delegation, Trustee shall have full power and authority to
invest and reinvest the Trust in investments as provided herein, subject to any
investment guidelines provided by Company.


Section 5.5    The Trustee shall have no responsibility to notify the Company of
any calls for redemption which do not appear in Standard New York Financial
Publications, unless the Trustee actually receives written notice of such call
for redemption. The Trustee shall promptly notify the Company of each written
notice actually received by the Trustee in the ordinary course of its custodial
business hereunder concerning any default of payment in connection with
securities held hereunder, call for redemption, exchange offer, tender offer,
rights offering, subscription rights, conversion or similar rights, merger,
consolidation, reorganization, reclassification or recapitalization, or similar
event or proceeding affecting the property held in the Trust, and shall take
such action in respect thereto as may be directed in writing by the Company.


Section 5.6    All solicitation fees payable to the Trustee as agent in
connection with tender offers or any of the aforementioned proceedings that
would not otherwise be payable to the Company will be retained by the Trustee.


Section 5.7    Should any securities held in any depository be called for
partial redemption by the issuer of such securities, the Trustee is authorized
in the Trustee’s sole discretion to allot the called portion to the respective
holders in any manner deemed to be fair and equitable in the Trustee’s judgment.
Securities called for partial redemption must be in the Trust pursuant to an
actual rather than provisional credit.


ARTICLE VI
DISPOSITION OF INCOME


During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.


ARTICLE VII
ACCOUNTING BY TRUSTEE


Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 60 days
after the removal or resignation of Trustee, Trustee shall deliver to Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
Trustee’s accounting, if not objected to within 60 days of it being furnished to
Company, shall be deemed accepted by Company.


ARTICLE VIII
RESPONSIBILITY OF TRUSTEE


Section 8.1    Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by Company, and Company shall indemnify
and hold harmless the Trustee, its officers, employees, and agents from and
against all liabilities, losses, and claims (including reasonable attorney’s
fees and costs of defense) for actions taken or omitted by Trustee in accordance
with the terms of this Trust. In the event of a dispute between Company and a
party, Trustee may apply to a court of competent jurisdiction to resolve the
dispute.


Section 8.2    If Trustee undertakes or defends any litigation arising in
connection with this Trust, Company agrees to indemnify Trustee against
Trustee's costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses) relating thereto and to be primarily liable for
such payments. If Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.


Section 8.3    As directed by the Company, the trustee may consult with legal
counsel (who may also be counsel for Company generally) with respect to any of
its duties or obligations hereunder, and Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder and may rely
on any determinations made by such agents and information provided to it by the
Company. Company shall pay the expenses for services by such individuals or
entities, and if the Company does not pay such expenses in a reasonably timely
manner, Trustee may obtain payment from the Trust.


Section 8.4    Trustee shall have, without exclusion, all powers conferred on
Trustees by applicable law, unless expressly provided otherwise herein;
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy. The Trustee shall not be liable
for the failure or omission of any insurance company for any reason to pay any
benefits or furnish any services under the policies or contracts. Company shall
have the sole responsibility to determine whether any insured under any
insurance policy held in the Trust is deceased.


Section 8.5    Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701‑2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.


Section 8.6    The duties of the Trustee shall be limited to the assets held in
the Trust, and the Trustee shall have no duties with respect to assets held by
any other person including, without limitation, any other Trustee for the
Plan(s). The Company hereby agrees that the Trustee shall not serve as, and
shall not be deemed to be, a co-trustee under any circumstances. The Company may
request the Trustee to perform a recordkeeping service with respect to property
held by others and not otherwise subject to the terms of this Trust Agreement.
To the extent the Trustee shall agree to perform this service, its sole
responsibility shall be to accurately reflect information on its books which it
has received from an authorized party of the custodian of such property.


ARTICLE IX
COMPENSATION AND EXPENSES OF TRUSTEE


Trustee shall be entitled to reasonable compensation for the services it renders
under this Trust. Company shall pay all Trustee's fees and expenses. If not so
paid within a reasonable time, the fees and expenses, including, but not limited
to, those expenses referenced in Article VIII above, shall be paid from the
Trust.


ARTICLE X
RESIGNATION AND REMOVAL OF TRUSTEE


Section 10.1    Trustee may resign at any time by written notice to Company,
which shall be effective 60 days after receipt of such notice unless Company and
Trustee agree otherwise.


Section 10.2 Trustee may be removed by Company on 30 days notice or upon shorter
notice accepted by Trustee.


Section 10.3    Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 30 days after receipt of all
information reasonably required by Trustee to transfer assets to the successor
Trustee, unless Company extends the time limit.


Section 10.4    If Trustee resigns or is removed, a successor shall be
appointed, in accordance with Article XI hereof, by the effective date of
resignation or removal under sections 10.1 and 10.2 of this article. If no such
appointment has been made, Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


ARTICLE XI
APPOINTMENT OF SUCCESSOR


Section 11.1    If Trustee resigns or is removed in accordance with Section 10.1
or 10.2 hereof, Company may appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.


Section 11.2    The successor Trustee need not examine the records and acts of
any prior Trustee and may retain or dispose of existing Trust assets, subject to
Articles VII and VIII hereof. The successor Trustee shall not be responsible for
and Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.


ARTICLE XII
AMENDMENT OR TERMINATION


Section 12.1    This Trust Agreement may be amended by a written instrument
executed by Trustee and Company. Notwithstanding the foregoing, no such
amendment shall make the Trust revocable after it has become irrevocable in
accordance with Section 1.2 hereof.


Section 12.2    The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan(s). Upon termination of the Trust, any assets remaining
in the Trust shall be returned to Company.


Section 12.3    Upon written approval of participants or beneficiaries entitled
to payment of benefits pursuant to the terms of the Plan(s), Company may
terminate this Trust prior to the time all benefit payments under the Plan(s)
have been made. All assets in the Trust at termination shall be returned to
Company.


ARTICLE XIII
MISCELLANEOUS


Section 13.1    Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.


Section 13.2    Benefits payable to Plan participants and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.


Section 13.3    This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.


Section 13.4    If a provision of this agreement requires that a communication
or document be provided to the Trustee in writing or written form, that
requirement may also be satisfied by a facsimile transmission, electronic mail
or other electronic transmission of text (including electronic records attached
thereto), if the Trustee reasonably believes such communication or document has
been signed, sent or presented (as applicable) by any person or entity
authorized to act on behalf of the Employer or Plan Administrator. If this
agreement requires that a communication or document be signed, an electronic
signature satisfies that requirement. Any electronic mail or other electronic
transmission of text will be deemed signed by the sender if the sender’s name or
electronic address appears as part of, or is transmitted with, the electronic
record. The Trustee will not incur any liability to anyone resulting from
actions taken in good faith reliance on such communication or document. Nor
shall the Trustee incur any liability in executing instructions from any person
or entity authorized to act on behalf of the Employer or Plan Administrator
prior to receipt by it of notice of the revocation of the written authority of
such person or entity.
    
Section 13.5    Trustee shall be entitled to rely on any information furnished
to it by Company or any other party from whom Trustee is entitled to any
information. If any provision of this Trust conflicts with any provision of the
Plan, the provisions of this Trust shall control.


Section 13.6    If at any time the Plan fails to meet the requirements of the
Internal Revenue Code section 409A, the Company shall determine, withhold,
report and remit all taxes thereunder, as applicable.


Section 13.7    Neither the Company nor the Trustee may assign this Trust
Agreement without the prior written consent of the other, except that the
Trustee may assign its rights and delegate its duties hereunder to any
corporation or entity which directly or indirectly is controlled by, or is under
common control with, the Trustee. This Trust Agreement shall be binding upon,
and inure to the benefit of, the Company and the Trustee and their respective
successors and permitted assigns. Any entity which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon each succession and without any appointment
or other action by the Company be and become successor Trustee hereunder, upon
notification to the Company.


Section 13.8    The Trustee reserves the right to seek a judicial or
administrative determination as to its proper course of action under this Trust
Agreement. Nothing contained herein will be construed or interpreted to deny the
Trustee or the Company the right to have the Trustee’s account judicially
determined. To the extent permitted by law, only the Trustee and the Company
shall be necessary parties in any application to the courts for an
interpretation of this Trust Agreement or for an accounting by the Trustee, and
no Participant under the Plan(s) or other person having an interest in the Trust
shall be entitled to any notice or service of process. Any final judgment
entered in such an action or proceeding shall, to the extent permitted by law,
be conclusive upon all persons.


Section 13.9    The Company and the Trustee hereby each represent and warrant to
the other that it has full authority to enter into this Trust Agreement upon the
terms and conditions hereof and that the individual executing this Trust
Agreement on its behalf has the requisite authority to bind the Company or the
Trustee to this Trust Agreement.




IN WITNESS WHEREOF, Company and Trustee have caused this Agreement to be
executed by individuals thereunto duly authorized as of the day and year first
above written.




Tech Data Corporation                WELLS FARGO BANK, N.A., Trustee


By /s/ Scott Walker


Its VP, Treasurer


And /s/ Jeff Howells


Its CFO


By /s/ Mary Lou Scribner


 Its Vice President


And /s/ Donna C. Balaguer


 Its Vice President







